Exhibit 10.1

 

EMPLOYMENT SEPARATION AND GENERAL RELEASE AGREEMENT

 

This Employment Separation and General Release Agreement (this “Separation
Agreement”) is entered into this 18 day of March 2008, by and between William
Yeates, an individual (“Executive”), and Power-One, Inc., a Delaware corporation
(the “Company”).

 

WHEREAS, Executive has been employed as the Chief Executive Officer for the
Company;

 

WHEREAS, Executive and the Company are parties to that certain Change in Control
Agreement dated May 23, 2007 (the “Change in Control Agreement”);

 

WHEREAS, Executive and the Company are parties to that certain Indemnification
Agreement dated April 25, 2006 (the “Indemnification Agreement”);

 

WHEREAS, Executive is a former director of the Company; and

 

WHEREAS, Executive and the Company mutually agreed to terminate Executive’s
employment relationship with the Company effective on February 19, 2008 (the
“Separation Date”) upon the terms set forth herein;

 

NOW, THEREFORE, in consideration of the covenants undertaken and the releases
contained in this Separation Agreement, Executive and the Company agree as
follows:

 

I.                                         Resignation.  Executive’s employment
by the Company terminated on the Separation Date.  Executive hereby confirms
that he resigned as an officer, director, employee, member, manager and in any
other capacity with the Company and each of its affiliates effective as of the
Separation Date and that he currently holds no such position with the Company or
any of its affiliates.  The Company confirms that it and each of its affiliates
accepted such resignation effective as of the Separation Date.  Executive
acknowledges and agrees that he has received all amounts owed for his regular
and usual salary (including, but not limited to, any severance (other than the
Severance Benefits expressly provided for in, and subject to the terms of, this
Separation Agreement), overtime, bonus, accrued vacation, commissions, or other
wages), reimbursement of expenses, and usual benefits, and that all payments due
to Executive from the Company after the Separation Date shall be determined
under this Separation Agreement.  As of the Separation Date, the Executive’s
termination of employment resulted in Executive’s “separation from service”
within the meaning of Section 409A of the Internal Revenue Code of 1986 (as
amended, the “Code”) and Treasury Regulation Section 1.409A-1(h)(1).

 

II.                                     Severance.

 

A.           Subject to Sections II(B) and II(C) below, the Company shall
provide to the Executive the following benefits, collectively the “Severance
Benefits”:

 

(i)                                     Severance Pay.  The Company shall
provide as severance pay to Executive continued payment of his base salary in
effect immediately prior to the Separation Date during the twelve (12) month
period

 

1

--------------------------------------------------------------------------------


 

following the Separation Date (the “Severance Pay”), less standard withholding
and authorized deductions.  The Severance Pay shall be paid in substantially
equal monthly installments beginning in the month following the month in which
the Separation Date occurs.

 

(ii)                                  Outplacement Services Reimbursement.  The
Company shall reimburse Executive’s costs for reasonable outplacement services
during the twelve (12) month period following the Separation Date up to a
maximum of $50,000 (fifty thousand and 00/100), payable quarterly in arrears
upon the Company’s receipt of satisfactory invoices (the “Outplacement
Benefits”).

 

(iii)                               Benefits Continuation.  The Company shall
provide to the Executive reimbursement of medical and dental benefits under
COBRA ( the “Benefits Continuation”) for up to twelve (12) months following the
Separation Date.  Benefits Continuation shall cease upon the Executive being
eligible to obtain coverage from a new employer.

 

(iv)                              Life Insurance Continuation.                  
The Company shall maintain in good standing for a period of twelve (12) months
following the Separation Date, the life insurance policy maintained at Met Life
in the approximate amount of $500,000 for the benefit of Executive and his
designated beneficiaries.

 

(v)                                 Continued Vesting of Equity Awards.  As of
the Separation Date, Executive holds 975,000 fully vested stock options to
purchase shares of the Company’s common stock (the “Options”). Notwithstanding
anything to the contrary under any equity plan or award agreement evidencing the
Options, the Company shall permit the Options to remain exercisable for a period
of twelve (12) months following the Separation Date (subject to earlier
termination on a change in control or similar event in accordance with the
provisions of the equity compensation plan under which such awards were granted
and the applicable stock option agreement).  As of the Separation Date,
Executive also holds 275,000 outstanding and unvested restricted stock units
(collectively, the “Restricted Awards”).  Notwithstanding anything to the
contrary under any equity plan or award agreement evidencing the Restricted
Awards, the Company shall permit the Restricted Awards to continue to vest for
twelve (12) months following the Separation Date (to the extent they are
scheduled to vest during that period in accordance with their customary vesting
schedules).  Any Restricted Awards not scheduled (in accordance with the usual
vesting schedule applicable to such awards) to vest within one year after the
Separation Date, terminated on the Separation Date and Executive has no further
right with respect thereto or in respect thereof.

 

2

--------------------------------------------------------------------------------


 

B.             The Company’s obligation to provide the Severance Benefits (or to
continue providing any portion thereof, as applicable) is subject to the
Executive’s continuing compliance with the restrictive covenants set forth in
Section VII hereof.  The Company shall have no obligation to provide the
Severance Benefits at any time after a breach by Executive of either or both of
the covenants set forth in Sections VII.A and B, or after any material breach of
any other covenant set forth in Section VII.  For purposes of clarity, upon any
breach by Executive of either or both of the covenants set forth in Sections
VII.A and B, or after any material breach of any other covenant set forth in
Section VII (which material breach remains uncured following written notice
thereof), the Options and Restricted Awards shall be immediately forfeited by
the Executive. Notwithstanding the foregoing provisions of this Section II(B),
in no event shall the amount of the Severance Pay actually paid by the Company
to Executive be less than Ten Thousand Dollars ($10,000) in the aggregate,
regardless of any breach by Executive of the restrictive covenants set forth in
Section VII, which amount the parties agree is good and sufficient consideration
for the Release and other obligations of Executive under this Separation
Agreement.

 

C.             The Company’s obligation to provide the Severance Benefits (or
any portion thereof, as applicable) is further subject to the condition that
Executive shall not have revoked the Release set forth in Section III hereof
pursuant to any revocation rights afforded by applicable law.  The Company shall
have no obligation to provide the Severance Benefits to Executive unless and
until the Release becomes irrevocable by Executive under all applicable laws.

 

D.            If, and only to the extent, required to avoid the imputation of
any tax, penalty or interest pursuant to Section 409A of the Code, the Executive
shall not be entitled to any Severance Benefits until the date which is six
(6) months after the Separation Date.  Any amounts otherwise payable to the
Executive upon or in the six (6) month period following the Separation Date that
are not so paid by reason of this paragraph shall be paid (without interest) as
soon as practicable (and in all events within thirty (30) days) after the date
that is six (6) months after the Separation Date.  To the extent that the
Outplacement Benefits or Benefits Continuation are taxable to the Executive, any
reimbursement payment due to the Executive pursuant to such provisions shall be
paid to the Executive on or before the last day of the Executive’s taxable year
following the taxable year in which the related expense was incurred.  The
Outplacement Benefits and Benefits Continuation are not subject to liquidation
or exchange for another benefit and the amount of such benefits and
reimbursements that the Executive receives in one taxable year shall not affect
the amount of such benefits or reimbursements that the Executive receives in any
other taxable year.

 

III.                                 Release.  Executive, on behalf of himself,
his descendants, dependents, heirs, executors, administrators, assigns, and
successors, and each of them, hereby covenants not to sue and fully releases and
discharges the Company and each of its parents, subsidiaries and affiliates,

 

3

--------------------------------------------------------------------------------


 

past and present, as well as its and their trustees, directors, officers,
members, managers, partners, agents, attorneys, insurers, employees,
stockholders, representatives, assigns, and successors, past and present, and
each of them, hereinafter together and collectively referred to as the
“Releasees,” with respect to and from any and all claims, wages, demands,
rights, liens, agreements or contracts (written or oral), covenants, actions,
suits, causes of action, obligations, debts, costs, expenses, attorneys’ fees,
damages, judgments, orders and liabilities of whatever kind or nature in law,
equity or otherwise, whether now known or unknown, suspected or unsuspected, and
whether or not concealed or hidden (each, a “Claim”), which he now owns or holds
or he has at any time heretofore owned or held or may in the future hold as
against any of said Releasees (including, without limitation, any Claim arising
out of or in any way connected with Executive’s service as an officer, director,
employee, member or manager of any Releasee, Executive’s separation from his
position as an officer, director, employee, manager and/or member, as
applicable, of any Releasee, or any other transactions, occurrences, acts or
omissions or any loss, damage or injury whatever), whether known or unknown,
suspected or unsuspected, resulting from any act or omission by or on the part
of said Releasees, or any of them, committed or omitted prior to the date of
this Release Agreement including, without limiting the generality of the
foregoing, any Claim under Title VII of the Civil Rights Act of 1964, the Age
Discrimination in Employment Act of 1967, the Americans with Disabilities Act,
the Family and Medical Leave Act of 1993, the California Fair Employment and
Housing Act, the California Family Rights Act, or any other federal, state or
local law, regulation, or ordinance, or any Claim for severance pay, bonus, sick
leave, holiday pay, vacation pay, life insurance, health or medical insurance,
pension, retirement or any other fringe benefit, workers’ compensation or
disability (the “Release”); provided, however, that the foregoing Release does
not apply to any obligation of the Company to Executive pursuant to any of the
following: (1) the Executive’s rights to receive the Severance Benefits pursuant
to the terms and conditions of this Agreement ; (2) any right to indemnification
that Executive may have pursuant to the Bylaws of the Company, its Articles of
Incorporation, the laws of the State of Delaware, or under any written
indemnification agreement with the Company (or any corresponding provision of
any subsidiary or affiliate of the Company) with respect to any loss, damages or
expenses (including but not limited to attorneys’ fees to the extent otherwise
provided) that Executive may in the future incur with respect to his service as
an employee, officer or director of the Company or any of its subsidiaries or
affiliates; (3) with respect to any rights that Executive may have to insurance
coverage for such losses, damages or expenses under any Company (or subsidiary
or affiliate) directors and officers liability insurance policy; (4) any rights
to continued medical or dental coverage that Executive may have under COBRA; or
(5) any rights to payment of benefits that Executive may have under a retirement
plan sponsored or maintained by the Company that is intended to qualify under
Section 401(a) of the Internal Revenue Code of 1986, as amended.  In addition,
this Release does not cover any Claim that cannot be so released as a matter of
applicable law.  Executive acknowledges and agrees that he has received any and
all leave and other benefits that he has been and is entitled to pursuant to the
Family and Medical Leave Act of 1993.

 

IV.                                 1542 Waiver.  It is the intention of
Executive in executing this Separation Agreement that the same shall be
effective as a bar to each and every Claim hereinabove specified.  In
furtherance of this intention, Executive hereby expressly waives any and all
rights and benefits conferred upon him by the provisions of SECTION 1542 OF THE
CALIFORNIA CIVIL CODE and expressly consents that this Separation Agreement
(including, without

 

4

--------------------------------------------------------------------------------


 

limitation, the Release set forth above) shall be given full force and effect
according to each and all of its express terms and provisions, including those
related to unknown and unsuspected Claims, if any, as well as those relating to
any other Claims hereinabove specified. SECTION 1542 provides:

 

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

 

Executive acknowledges that he may hereafter discover Claims or facts in
addition to or different from those which Executive now knows or believes to
exist with respect to the subject matter of this Separation Agreement and which,
if known or suspected at the time of executing this Separation Agreement, may
have materially affected this settlement.  Nevertheless, Executive hereby waives
any right, Claim or cause of action that might arise as a result of such
different or additional Claims or facts.  Executive acknowledges that he
understands the significance and consequences of the foregoing Release and such
specific waiver of SECTION 1542.

 

V.                                     ADEA Waiver.  Executive expressly
acknowledges and agrees that by entering into this Separation Agreement, he is
waiving any and all rights or claims that he may have arising under the Age
Discrimination in Employment Act of 1967, as amended (“ADEA”), which have arisen
on or before the date of execution of this Separation Agreement.  Executive
further expressly acknowledges and agrees that:

 

A.           In return for this Separation Agreement, he will receive
consideration beyond that which he was already entitled to receive before
entering into this Separation Agreement, including, without limitation, the
Severance Benefits;

 

B.             He is hereby advised in writing by this Separation Agreement to
consult with an attorney before signing this Separation Agreement;

 

C.             He was given a copy of this Separation Agreement on February 19,
2008 and informed that he had twenty-one (21) days within which to consider the
Separation Agreement and that if he wished to execute this Separation Agreement
prior to expiration of such 21-day period, he should execute the Acknowledgement
and Waiver attached hereto as Exhibit A;

 

D.            Nothing in this Separation Agreement prevents or precludes
Executive from challenging or seeking a determination in good faith of the
validity of this waiver under the ADEA, nor does it impose any condition
precedent, penalties or costs from doing so, unless specifically authorized by
federal law; and

 

E.              He was informed that he has seven (7) days following the date of
execution of this Separation Agreement in which to revoke this Separation
Agreement, and this Separation Agreement will become null and void if Executive
elects

 

5

--------------------------------------------------------------------------------


 

revocation during that time.  Any revocation must be in writing and must be
received by the Company during the seven-day revocation period.  In the event
that Executive exercises his right of revocation, neither the Company nor
Executive will have any obligations under this Separation Agreement.

 

VI.                                 No Transferred Claims.  Executive warrants
and represents that Executive has not heretofore assigned or transferred to any
person not a party to this Separation Agreement any released matter or any part
or portion thereof and he shall defend, indemnify and hold the Company and each
of its affiliates harmless from and against any claim (including the payment of
attorneys’ fees and costs actually incurred whether or not litigation is
commenced) based on or in connection with or arising out of any such assignment
or transfer made, purported or claimed.

 

VII.                             Restrictive Covenants.

 

A.           Solicitation of Customers.  Executive promises and agrees that, for
a period of one (1) year following the Separation Date, he will not influence or
attempt to influence customers, vendors, or business partners of the Company or
any of its subsidiaries, either directly or indirectly, to divert their business
from the Company or any of its subsidiaries to any individual, partnership,
firm, corporation or other entity then in competition with the business of the
Company or any subsidiary.  Notwithstanding the foregoing, the Company
acknowledges that Executive is entitled to seek and obtain employment and
business opportunities within the same industry as the Company, and that
Executive may compete, directly or indirectly, with the Company.

 

B.             Solicitation of Employees.  Executive promises and agrees that,
for a period of one (1) year following the Separation Date, he will not directly
or indirectly solicit any employee of the Company or any of its subsidiaries to
work for any business, individual, partnership, firm, corporation, or other
entity then in competition with the business of the Company or any subsidiary.

 

C.             Confidentiality.  Executive promises and agrees that he will not
at any time after the Separation Date, unless compelled by lawful process,
disclose or use for his own benefit or purposes or the benefit or purposes of
any other person, firm, partnership, joint venture, association, corporation or
other business organization, entity or enterprise (other than the Company and
any of its subsidiaries or affiliates), any trade secrets, or other confidential
data or information relating to customers, design programs, costs, marketing,
sales activities, promotion, credit and financial data, financing methods, or
plans of the Company or any subsidiary or affiliate of the Company; provided
that the foregoing shall not apply to information which is not unique to the
Company (or subsidiary or affiliate, as applicable) or which is generally known
to the industry or the public other than as a result of Executive’s breach of
this covenant.  Executive agrees that, to the extent he has not already done so,
he will return to the Company immediately all memoranda, books, papers, plans,
information, letters and other data, and all copies thereof or therefrom, in any
way relating to the business of the Company or any subsidiary or affiliate of
the Company, whether such information is in tangible or electronic form.
 Executive further agrees that he has not retained and will not retain or use
for his account at any time any trade names, trademark or other proprietary
business designation used or owned in connection with the

 

6

--------------------------------------------------------------------------------


 

business of the Company or any subsidiary or affiliate of the Company; provided,
however, that Executive may retain his rolodex, address books, information
relating to his compensation or relating to reimbursement of expenses, documents
relating to his participation in employee benefit plans or programs of the
Company or any of its subsidiaries, any agreement between Executive and the
Company or a subsidiary relating to his employment with the Company or a
subsidiary, and other personal property provided that such items do not contain
any confidential information of the Company or a subsidiary.

 

D.            Non-Disparagement.  Executive promises and agrees that, for a
period of one (1) year following the Separation Date, he will not by any means
issue or communicate any private or public statement that may be critical or
disparaging of any member of the Company or its affiliates, or any of their
respective products, services, officers, directors or employees.  The Company
promises and agrees that it will not by any means issue or communicate any
private or public statement that may be critical or disparaging of Executive. 
However, nothing in this paragraph shall affect Executive’s or the Company’s
ability or obligation to provide complete and truthful testimony or other
information in connection with any (i) governmental and/or regulatory
investigation or proceeding, (ii) required public, governmental or regulatory
disclosure or filing, or (iii) pleadings, discovery and/or trial in litigation.

 

E.              Injunctive Relief.  Executive expressly agrees that the Company
will or would suffer irreparable injury if he were to breach any of the
provisions of this Section VII and that the Company would by reason of such
conduct be entitled, in addition to any other remedies, to injunctive relief. 
Executive consents and stipulates to the entry of such injunctive relief
prohibiting him from engaging in conduct which violates any of the provisions of
this Section VII.

 

VIII.                         Miscellaneous

 

A.                Company Insider Trading Restrictions.  The Company agrees to
immediately notify E*Trade, as the administrative brokerage for the Executive’s
stock options and equity grants, that as of the Separation Date the Executive is
no longer considered a “company insider” for the purposes of trading of any
Company stock options.  Executive hereby acknowledges that he is personally
responsible for complying with all applicable securities laws regarding trading
while in possession of material inside information.

 

B.                  Section 16 Officer Status/SEC Reporting Requirements.  The
parties hereby acknowledge and agree that as of the Separation Date, the
Executive will cease to be considered an officer of the Company who is subject
to Section 16 of the Securities Exchange Act of 1934.  The Company will arrange
for necessary public filings and reports, as applicable, which confirm and
memorialize this Section 16 status change, and such other reports (e.g. 8-K,
10-Q) as are required.  The Executive may be subject to certain additional
filings and Section 16 considerations for a period of up to six (6) months
following the Separation Date, in the event he engages in any transaction in
Company common stock.  Executive is encouraged to coordinate with Randy
Holliday, the Company’s General Counsel, and/or his own personal legal advisor,
as may be relevant for any transaction in Company stock within a period of up to
six (6) months following the Separation Date.  Any contact with Randy Holliday,
however, must be coordinated and conducted with and through Tisha Shokat
pursuant to Section VIII(L) below.

 

7

--------------------------------------------------------------------------------


 

C.                  Return of Company Property.  On the Separation Date, the
Executive shall return the Company automobile, laptop computer, cellular phone,
employee identification, and all other equipment, devices, or items provided to
the Executive by the Company.  Except as otherwise provided herein, all Company
provided services will be discontinued as of the Separation Date.

 

D.                 Successors.

 

(i)                                     This Separation Agreement is personal to
Executive and shall not, without the prior written consent of the Company, be
assignable by Executive.  However, should Executive die during the twelve (12)
month period following the Separation Date, then, so long as Executive had not
theretofore materially breached his obligations under this Separation Agreement,
(and such material breach remains uncured following notice thereof) the Company
agrees to pay any then remaining balance of the Severance Benefits to the
Executive’s heirs or his estate, as applicable.

 

(ii)                                  This Separation Agreement shall inure to
the benefit of and be binding upon the Company and its respective successors and
assigns and any such successor or assignee shall be deemed substituted for the
Company under the terms of this Separation Agreement for all purposes.  As used
herein, “successor” and “assignee” shall include any person, firm, corporation
or other business entity which at any time, whether by purchase, merger,
acquisition of assets, or otherwise, directly or indirectly acquires the
ownership of the Company, acquires all or substantially all of the Company’s
assets, or to which the Company assigns this Separation Agreement by operation
of law or otherwise.

 

E.                   Waiver.  No waiver of any breach of any term or provision
of this Separation Agreement shall be construed to be, nor shall be, a waiver of
any other breach of this Separation Agreement.  No waiver shall be binding
unless in writing and signed by the party waiving the breach.

 

F.                   Modification.  This Separation Agreement shall not be
modified by any oral agreement, either express or implied, and all modifications
hereof shall be in writing and signed by the parties hereto.

 

G.                  Complete Agreement.  This Separation Agreement embodies the
entire agreement of the parties hereto respecting the matters within its scope. 
This Separation Agreement supersedes all prior agreements of the parties hereto
on the subject matter hereof.  Any prior negotiations, correspondence,
agreements, proposals, or understandings relating to the subject matter hereof
shall be deemed to be merged into this Separation Agreement and to the extent
inconsistent herewith, such negotiations, correspondence, agreements, proposals,
or understandings shall be deemed to be of no force or effect.  There are no
representations, warranties, or agreements, whether express or implied, or oral
or written, with respect to the subject matter hereof, except as set forth
herein.  Notwithstanding the foregoing, the Company’s rights under any
confidentiality, trade secret, proprietary information, inventions or similar
agreement to which Executive was a party or otherwise bound are not integrated
into this Agreement and such rights of the Company shall continue in effect.

 

8

--------------------------------------------------------------------------------


 

H.            Termination and Cessation of Change in Control
Agreement.                        For the avoidance of doubt, the Company and
Executive acknowledge and agree that the Change in Control Agreement terminated
as of the Separation Date, as of and as a direct result of Executive’s
termination of employment as of the Separation Date, independent of and
unrelated to this Separation Agreement.  The Company and Executive further
acknowledge and agree that Executive retains no further rights, interests,
claims for benefits, or eligibility for coverage under the terms and conditions
of such Change in Control Agreement.

 

I.                 Severability.  In the event that a court of competent
jurisdiction determines that any portion of this Separation Agreement is in
violation of any statute or public policy, then only the portions of this
Separation Agreement which violate such statute or public policy shall be
stricken, and all portions of this Separation Agreement which do not violate any
statute or public policy shall continue in full force and effect.  Furthermore,
any court order striking any portion of this Separation Agreement shall modify
the stricken terms as narrowly as possible to give as much effect as possible to
the intentions of the parties under this Separation Agreement.

 

J.                Governing Law.  This Separation Agreement and the legal
relations hereby created between the parties hereto shall be governed by and
construed under and in accordance with the internal laws of the State of
California, without regard to conflicts of laws principles thereof.

 

K.            Legal Counsel; Mutual Drafting.  Each party recognizes that this
is a legally binding contract and acknowledges and agrees that they have had the
opportunity to consult, and have consulted, with legal counsel of their choice. 
Each party has cooperated in the drafting, negotiation and preparation of this
Separation Agreement.  Hence, in any construction to be made of this Separation
Agreement, the same shall not be construed against either party on the basis of
that party being the drafter of such language.  Executive agrees and
acknowledges that he has read and understands this Separation Agreement, is
entering into it freely and voluntarily, and has been advised to seek counsel
prior to entering into this Separation Agreement, has had ample opportunity to
do so, and has had the benefit of such counsel.

 

L.           Notices.  All notices under this Separation Agreement shall be in
writing and shall be either personally delivered or mailed postage prepaid, by
certified mail, return receipt requested:

 

 

(i)

if to the Company:

 

 

 

 

 

Power-One, Inc.

 

 

Attention: General Counsel

 

 

740 Calle Plano

 

 

Camarillo, California 93012

 

 

 

 

(ii)

if to Executive:

 

 

 

 

 

At the address on file with the Company

 

Notice shall be effective when personally delivered, or five (5) business days
after being so mailed.  Any party may change its address for purposes of giving
future notices pursuant to this

 

9

--------------------------------------------------------------------------------


 

Agreement by notifying the other party in writing of such change in address,
such notice to be delivered or mailed in accordance with the foregoing.

 

M.         On-going Communication and Cooperation with the Company.  For the
purposes of coordinating and controlling any ongoing communications, contacts,
or interactions between the Executive and the Company following the Separation
Date, Tisha Shokat, Vice President, Corporate Human Resources, is to be the sole
and exclusive point of contact between the Executive and the Company.  Any and
all communications, contacts, questions, requests, or other interactions of any
nature by the Executive or on the Executive’s behalf whatsoever must be directed
to Ms. Shokat as the exclusive point of contact with and “entry” to the Company
for any matter dealing with the Company, or for any matter which arises from or
relates in any way to the Executive’s involvement with the Company.  This
arrangement includes, by way of example and not as any limitation or restriction
on the generality of the foregoing, requests involving employee benefit
questions, matters involving any transaction with equity awards the Executive
beneficially owns from whatever source, or matters of administration of any
aspect of this Separation Agreement.  Ms. Shokat will arrange for contact with,
response by, or communication with, the applicable personnel of the Company on a
case-by-case basis.  Ms. Shokat may be reached at office phone 805-383-5885.  If
Ms. Shokat is not then employed by the Company, the Company’s General Counsel
will designate the appropriate new contact person.

 

N.            Counterparts.  This Separation Agreement may be executed in any
number of counterparts, each of which shall be deemed an original and all of
which together shall constitute one and the same instrument.

 

O.            Arbitration.  Any controversy arising out of or relating to this
Separation Agreement, its enforcement or interpretation, or because of an
alleged breach, default, or misrepresentation in connection with any of its
provisions, or any other controversy arising out of Executive’s employment or
the termination thereof, including, but not limited to, any state or federal
statutory claims, shall be submitted to arbitration before a sole arbitrator
(the “Arbitrator”) selected from Judicial Arbitration and Mediation
Services, Inc., or its successor (“JAMS”), or if JAMS is no longer able to
supply the arbitrator, such arbitrator shall be selected from the American
Arbitration Association, and shall be conducted in accordance with the
provisions of California Code of Civil Procedure §§ 1280 et seq. as the
exclusive forum for the resolution of such dispute.  The arbitration shall be
held in the JAMS’ office nearest to the city in which the Executive was last
employed by the Company or at a mutually agreeable location.  Pursuant to
California Code of Civil Procedure § 1281.8, provisional injunctive relief may,
but need not, be sought by either party to this Separation Agreement in a court
of law while arbitration proceedings are pending, and any provisional injunctive
relief granted by such court shall remain effective until the matter is finally
determined by the Arbitrator.  Final resolution of any dispute through
arbitration may include any remedy or relief which the Arbitrator deems just and
equitable, including any and all remedies provided by applicable state or
federal statutes.  At the conclusion of the arbitration, the Arbitrator shall
issue a written decision that sets forth the essential findings and conclusions
upon which the Arbitrator’s award or decision is based.  Any award or relief
granted by the Arbitrator hereunder shall be final and binding on the parties
hereto and may be enforced by any court of competent jurisdiction.  The parties
acknowledge and agree that they are hereby waiving any rights to trial by jury
in any action, proceeding or

 

10

--------------------------------------------------------------------------------


 

counterclaim brought by either of the parties against the other in connection
with any matter whatsoever arising out of or in any way connected with this
Separation Agreement or Executive’s employment.  The parties agree that (i) the
Company shall be responsible for payment of the forum costs of any arbitration
hereunder, including the Arbitrator’s fee, in connection with any proceeding to
enforce the terms of this Separation Agreement, and (ii) in any such
arbitration, the prevailing party shall be entitled to his or its reasonable
attorney’s fees and expenses, including costs of expert witnesses (if any)
(except that in all cases the Company shall be responsible for payment of the
forum costs of such arbitration, including the Arbitrator’s fee).

 

P.              Number and Gender.  Where the context requires, the singular
shall include the plural, the plural shall include the singular, and any gender
shall include all other genders.

 

Q.            Headings.  The section headings in this Separation Agreement are
for the purpose of convenience only and shall not limit or otherwise affect any
of the terms hereof.

 

R.             Taxes.  The Company has the right to withhold from any payment
hereunder or under any other agreement between the Company and Executive the
amount required by law to be withheld with respect to such payment or other
benefits provided to Executive.  Other than as to such withholding right,
Executive shall be solely responsible for any taxes due as a result of the
payments and benefits received by Executive contemplated by this Separation
Agreement.

 

[Remainder of page intentionally left blank.]

 

11

--------------------------------------------------------------------------------


 

I have read the foregoing Separation Agreement and I accept and agree to the
provisions it contains and hereby execute it voluntarily with full understanding
of its consequences.

 

EXECUTED this 18th day of March 2008, at Camarillo, California.

 

 

“Executive”

 

 

 

 

 

/s/ William T. Yeates

 

William Yeates

 

 

EXECUTED this 18th day of March 2008, at Camarillo, California.

 

 

 “Company”

 

 

 

 

Power-One, Inc.,

 

a Delaware corporation

 

 

 

 

 

 

 

/s/   Clara Shokat-Fadai

 

By:

Clara Shokat-Fadai

 

Its:

Vice President, Global Human
Resources

 

12

--------------------------------------------------------------------------------


 

EXHIBIT A

 

ACKNOWLEDGEMENT AND WAIVER

 

I, William Yeates, hereby acknowledge that I was given 21 days to consider the
foregoing Employment Separation and General Release Agreement and voluntarily
chose to sign the Employment Separation and General Release Agreement prior to
the expiration of the 21-day period.

 

I declare under penalty of perjury under the laws of the state of California,
that the foregoing is true and correct.

 

EXECUTED this 18th day of March 2008, at Camarillo, California.

 

 

 

/s/ William T. Yeates

 

William Yeates

 

C-1

--------------------------------------------------------------------------------